DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-2 and 8-11, in the reply filed on 01/20/2021, is acknowledged.
Claims 3-8 and 12-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/20/2021.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kusukame et al (US 2017/0073535).
Kusukame taught a cosmetic ink [abstract, at ¶0028 and 0115, and at Tables 1-2] comprising titanium oxide [0033] (e.g., reflecting agent) having a D50 of 0.001 to 0.6 µm [0035] and a D90 of 900 nm or less [0057]; glycerin and 1,3-propane diol [0072-0073] (e.g., higher alcohol); purified water [0074] and acrylic polymer particles [0071] (e.g. binder).
The prior art disclosed cosmetic ink containing a reflecting agent (0033), higher alcohol (0072-0073), purified water (0074) and binder particles (0071). Together these would provide a composition as claimed instantly. 
The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).  

Claims 2 and 8 are rendered prima facie obvious because Kusukame taught pigments, generally [0032], inclusive of red iron oxide [0033]. Taught pigment sizes were a D50 of 0.001 to 0.6 µm [0035].
The instant claim 8 recites an average particle size in the range of 125 nm to 2 µm. Kusukame taught a D50 of 0.001 to 0.6 µm. A prima facie case of obviousness exists because of overlap, as discussed above.
Claim 9 is rendered prima facie obvious because Kusukame taught [0054] a viscosity of the ink at 1 mPa·s to 20 mPa·s, at 25° C, as measured with a cone-plate type viscometer at a shear rate of 100 (1/s) or 1000 (1/s). 
The instant claim 9 recites a viscosity of 50 mPa·s. Kusukame taught a viscosity of 1 mPa·s to 20 mPa·s. A prima facie case of obviousness exists because of overlap, as discussed above.
Claim 10 is rendered prima facie obvious because Kusukame taught a pH of 7.0 to 9.5 [0055].
The instant claim 10 recites a pH of 6-10. Kusukame taught a pH of 7-9.5. A prima facie case of obviousness exists because of overlap, as discussed above.
Claim 11 is rendered prima facie Kusukame taught a surface tension of 32 mN/m to 46 mN/m [0056].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192.  The examiner can normally be reached on Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/CELESTE A RONEY/Primary Examiner, Art Unit 1612